Citation Nr: 1726265	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and stepdaughter


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel



INTRODUCTION


The Veteran served on active duty from October 1954 to October 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A Notice of Disagreement (NOD) was filed in November 2011. A Statement of the Case (SOC) was issued in December 2012. A substantive appeal, VA Form-9, was filed in December 2012. Supplemental Statements of the Case (SSOC) were issued in July 2015, September 2015, and January 2017. 

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record shows that a low back disorder was not manifested during or as a result of active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's claim for service connection, the Veteran was provided appropriate VCAA notice in January and August 2011.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the February 2016 Board videoconference hearing such that the essential fairness of this adjudication is not affected.

As a preliminary matter, the RO notified the Veteran on several occasions, to include January 2011, August 2011, and December 2016 that some private treatment records were not available. The Veteran was also notified in December 2016 that records of his in-service hospitalization aboard the USS Haven were destroyed. See December 2016 NPRC Response.   

The Board notes that where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs in a fire does not create an adverse-presumption rule. Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Relevant to the duty to assist, the Veteran's available STRs and personnel records, VA and available private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In April 2016, the Board remanded the case for additional development, to include obtaining VA and private treatment records, in-patient treatment records for the Veteran's in-service hospitalization, SSA records, employment disability (workers' compensation) records, and to obtain an addendum medical opinion to the October 2011 VA medical opinion. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

As in the instant appeal, where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

III. Factual Background and Analysis

The Veteran seeks service connection for a low back disorder as a result of his military service. The Veteran has a current low back disability and was injured in-service, but the most persuasive evidence of record is against a finding that the Veteran's low back disorder is related to service. 

On entrance to service in October 1954, the Veteran's clinical evaluation was normal. On his separation report of medical examination in October 1958, the Veteran endorsed normal for a spine condition. He denied any problems related to recurrent back pain or any back injury. He also denied wearing a back brace or support. The clinical evaluation at separation also noted that the Veteran's spine was normal. STRs indicate that the Veteran was treated for strain, left paraspinal muscle, in June 1975. An x-ray of the Veteran's back was negative for bone and joint disease. The Veteran reported that he injured his back when he fell after "lifting heavy 5 gallon cans of milk from a truck delivering to [his] ship." See February 2016 Hearing Transcript (HT) at 4. A June 1957 Standard Transfer Order (STO) indicates that the Veteran was transferred to the USS Haven naval hospital ship for in-patient treatment on June 23, 1957. The Veteran returned to regular duties aboard the USS E. G. Small on July 4, 1957. 

In June 1976, Dr. F.R., the Veteran's private physician, examined the Veteran for low back pain, as noted by "LS disc" in the partially illegible record. A  1984 medical billing record indicates that the Veteran was treated by Dr. S.E., a chiropractor, for adjustments on his back. An October 1988 private treatment record indicates that the Veteran was diagnosed with lumbosacral muscle strain. The Veteran reported that he injured his lower back climbing down from a deer stand. In July 1989, the Veteran filed a claim for a work related back injury with the Texas Employment Commission. Dr. F.E. diagnosed the Veteran with muscle strain in February 1990. The Veteran filed another workers' compensation claim for his work related back injury in February 1990. In October 1990, the Veteran notified the Texas Workers' Compensation Commission that the pain associated with his work related lower back injury had worsened. 

The Veteran began receiving SSA disability benefits in March 1996 for Hansen 's disease (leprosy). An August 1996 x-ray revealed mild to moderate lumbar spondylolisthesis, L3 though S1, isthmic grade 1 spondylolisthesis at L5 on S1, secondary to unilateral left L5 spondylolisthesis. Dr. R.C. treated the Veteran for lower back pain in 1990, 1996 and 1997. Dr. R.C. noted the Veteran's history of spondylolisthesis and narrowing at the L5-S1 discs. An October 1996 x-ray revealed L3-4 narrowing with spurring in the entire lumbar spine and continued spondylolisthesis at L5-S1 with narrowing. A November 1996 private treatment record indicates that the Veteran's back pain was unrelated to his diagnosed Hansen's disease. The Board notes that the Veteran is not service-connected for a Hansen's disease. 

A December 1996 private treatment record indicates left anterior tibialis and right L4-5, L5-S1 and left L3-4 paraspinous muscles.  Diagnostic findings revealed an abnormal study with electrophysiologic evidence of mild left L4-5 and L5-S1 lumbosacral polyradiculopathies, mild early mixed axonal and demyelinating sensory neuropathy. A May 1997 x-ray revealed spondylolisthesis at L5-S1;  moderate changes up to L1-2 showing degenerative disc disease. The Veteran's private physician, Dr. W.R.F., suggested surgery for bilateral decompression at 5-1 and an L5-S1 fusion anteriorly and posteriorly. The Veteran underwent 2 back surgeries in October 1997. See September 2011 Dr. W.R.F treatment note; e.g. December 2016 Addendum Opinion. 

September 2015 VA Form 9 Statement; see also The Veteran's private physician concluded that the Veteran's lumbar condition is as likely as not related to his complaints of muscle strain in-service. See June 2004 Dr. F.E. treatment note. Dr. F.E. further concluded that the Veteran's STRs show that the Veteran's "lower extremities were affected with pain." Id. 

The Veteran continued to seek treatment for lower back pain in 2000 to the present. VA and private treatment records indicate, but are not limited to, June and December 2006 examinations- lumbar fusion in lumbosacral spine with rods and multiple screws; February 2007 VA orthopedic surgery consultation-  reported injury during service, tender upper lumbar spine, sensations grossly intact, reflexes symmetric, 5/5 muscle strength, x-rays reveal L2-L1 fusion, posterior instrumentation, anterior screws, good fusion mass, adjacent L1-2 DDD, and hyphosis above fusion; January 2008 VA treatment note -selective nerve root block procedure (SNRB), low back pain; December 2010 VA treatment note - sacroiliac joint injection (SIJ); January, May and November 2016 private treatment notes- Dr. M.H. noted lumbar spine surgery in 1990s, arthralgias, back pain, lumbar disc disease, lumbar radiculopathy without weakness, slowed gait, and that the Veteran uses a cane to ambulate but is stable. 

The Veteran was afforded a VA examination in October 2011. The Veteran was diagnosed with lumbar intervertebral disc syndrome (IVDS), degenerative arthritis changes. The Veteran reported being diagnosed with DDD since 1957 and that his condition was due to an in-service injury. The Veteran reported limitation in walking because of pain, and that he falls due to his spine condition. The examination revealed symptoms such as: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness. The Veteran also reported weakness in his leg and foot, bowel problems, obstipation, bladder problems, but no incontinence. The Veteran revealed that pain traveled from his back down to his legs and that his pain level was severe. During flare-ups, the Veteran experienced functional impairment which was described as pain, weakness, incoordination, loss of speed and limitation of motion. The Veteran reported hospitalization and back surgery, including his 1957 hospitalization on the USS Haven naval hospital ship. His posture was within normal limits, gait was slow and deliberate due to back pain and Hansen's disease. The Veteran requires a cane for ambulation. There was no evidence of radiating pain, muscle spasms, tenderness, guarding, weakness, atrophy or ankyloses. The Veteran's musculature was normal. Range of motion was flexion to 75 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 20 degrees. There was no additional functional limitation after repetitive use.

An October 2011 independent medical opinion indicates that it is less likely than not that the Veteran's currently diagnosed lumbar IVDS with degenerative arthritic changes is due to the service connected paraspinal muscle strain with occurred during service in 1957. The rationale is that there is no history of pre-existing back problems before service, and no back or musculoskeletal diagnoses upon discharge in 1958. The examiner noted that he had no documentation that the Veteran had persistent or recurrent back pain after the June 1957 injury requiring follow up and continued care of his back while in service or after discharge until 32 years later. The next record that demonstrates a history of back pain and injury to the back is dated 1990. The Board notes that the Veteran is not service connected for a disability. 

In a December 2011 statement, the Veteran contended that he did not have back problems before service. According to the Veteran, after his in-service injury in June 1957, he could not walk without pain. The Veteran claimed to have a "high pain tolerance" and that he was able to treat his pain with OTC medication from 1957 to 1969 when received treatment for back pain. The Veteran listed multiple examinations for back pain from 1973 to 1996 in an August 2015 VA Form 9. 

The Veteran's accredited representative asserted, in an October 2015 Form 646, that the service related injury that the Veteran sustained to his back directly developed into the spinal cord hemorrhage for which he had surgery in 1997. The representative further asserted that in-service treatment did not thoroughly explore the scope of the Veteran's medical condition, leaving him unaware until many years later that he had a serious condition. The representative also averred that a1990 work related injury contributed to the Veteran's current condition and the VA medical examiner did not take into account the specific trauma that the Veteran experienced.

At the December 2016 hearing, the Veteran and his wife testified regarding the onset of his chronic low back pain and its impact on his daily activities, most notably his decreased social interactions. See HT at 4, 11. The Veteran testified that "he couldn't walk [and] had to shuffle" immediately after falling in June 1957 and that he "would go to sick bay for pain medication." He testified that he "uses a lift chair, can't walk far, [and cannot take] long car rides" since his in-service injury. Id at 11.  The Veteran's wife listed several of the Veteran's medical examinations since his separation from military service. Id at 9-11.  

The Veteran was examined by VA in December 2016. The examiner diagnosed the Veteran with isthmic spondylolisthesis S/P arthrodesis: no radiculopathy (the examiner noted a 1988 and February 1990 diagnosis). The examiner also noted that the Veteran was diagnosed with Hansen's disease and was seen by a neurologist and orthopedist surgeon in 1995-1997 (hemorrhaging in the back). The examiner noted that the Veteran's back surgery was related to Hansen's disease leprosy (2 surgeries performed in October 1997). The Veteran reported that after climbing down from a deer stand he experienced pain across the L5 area in October 1988. The examination report indicates that the earliest report of lumbar spine pain was 30 years after separation. There was no indication of flare-ups, functional loss, pain, weakness, fatigability, or incoordination with repeated use over a period time, no guarding or muscle spasms were noted.

In December 2016, VA requested an addendum medical opinion to ascertain the etiology of the Veteran's currently diagnosed low back disability and whether it is related to the Veteran's military service. The December 2016 examiner determined, upon reviewing the claims file and examining the Veteran, that it is less likely than not that the Veteran's low back disability incurred in or was caused by military service. The rationale is that there is no indication of spondylolysis and spondylisthesis until approximately 30 years after service when x-ray findings revealed spondylolisthesis L5 on S1, first-degree in February 1990. According to the examiner, the one-time in-service evaluation of low back injury "is reflective of over use of muscles from activity of the prior days on June 23, 1957 for 'strain, left paraspinal muscle'." The examiner concluded that x-ray imaging of the Veteran's spine was normal and that the Veteran was deemed "qualified for release to inactive duty Reserves" at separation. The examiner also noted that the Veteran did not report low back pain for approximately 18 years after service according to a June 1976 private treatment note. The examiner also associated the Veteran's back surgeries with his non-service connected Hansen's disease. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a low back disorder, variously diagnosed as lumbosacral muscle strain, IVDS, DDD, and isthmic spondylolisthesis S/P arthrodesis. STRs indicate an in-service injury. However, the remaining inquiry is whether the evidence demonstrates the incurrence of a chronic low back disorder in service or as a result of service. Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's low back condition is related to his military service

Here, the December 2016 VA examiner's conclusion is shown to have been based upon a review of the Veteran's claims file, including service entrance and separation examination reports, and VA treatment records; a physical examination; and the Veteran's statements regarding the onset of his symptoms. Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record. The conclusion is consistent with the evidence of record, including the June 1957 STO and the October 1958 separation examination record indicating a normal spine.

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. In this case, the examination report and opinion provided by the VA examiner in December 2016, provides a solid basis for the opinion provided, with sound reasoning and conclusions. Given this, it is afforded great probative weight.

The June 2004 private medical opinion, that it is as likely as not that the Veteran's low back disorder is related to his complaints of strain in service dated June 23, 1957, is afforded no probative value. The medical opinion lacks a fully articulated, sound reasoning for relating the Veteran's current low back disorder with his military service. Nieves-Rodriguez, supra.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the December 2016 addendum medical opinion is highly persuasive to the issue at hand. 

The Board acknowledges the Veteran's assertions that his low back disorder is due to a June 1957 fall in service. Lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Veteran testified that he "slipped and fell on his back unloading 5 gallon cans of milk from a truck delivering to [his] ship." See HT at 4. In addition, a June 1957 STR and STO indicate that the Veteran was treated for "strain, left paraspinal muscle" in-service.  The Board recognizes that competent medical evidence can be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159 (a)(1). As to the etiology of the Veteran's current low back disorder, the Veteran lacks the medical expertise and specialized knowledge to determine the nexus or relationship of his diagnosed low back disorder to his military service. See Layno; Barr, supra. Thus, the Board affords little probative weight to the Veteran's opinion that his low back disorder is related to his period of service, to include the June 1957 injury and hospitalization aboard the USS Haven. See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  

The Board notes that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). In light of this, the Board has carefully considered the Veteran's opinion regarding the etiology of his low back disorder, but ultimately finds that the December 2016 VA examiner's opinion is afforded more probative weight compared to the Veteran's opinion. As noted, the VA examiner's opinion rested on a review of the entire claims file in addition to the examination of the Veteran and diagnostic testing. Mattke, supra. In addition, the VA examiner is a physician and the Veteran does not possess the expertise to provide him with the same level of experience and medical knowledge as a physician. The Veteran also did not provide any more information or evidence in support of his opinion, other than his contentions and the fact the he sustained a muscle strain in-service and was transferred to the USS Haven naval hospital ship for in-patient care from June 23, 1957 to July 4, 1957.  The Veteran's October 1958 separation examination report did not reveal a low back disorder. The Veteran's spine was normal upon discharge from service.  

As demonstrated in this appeal, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of low back strain and/or pain in-service does not necessarily permit service connection of a low back disorder shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The December 2016 VA examiner found that there is insufficient probative evidence to link the Veteran's current low back disorder to symptoms he contends he experienced in service.  Accordingly, service connection is not warranted on a direct basis. 

The Board also notes that the Veteran has asserted that he had problems with his low back in service and after service. However, the objective clinical evaluations at separation found the Veteran's spine to be normal and treatment records beginning from 1976 did not reflect that the Veteran began to seek consistent treatment for low back pain. The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). In this regard, the Board notes that the Veteran sought treatment for other complaints and problems after service and was given ample opportunity to report any problems related to his low back pain during service in the years following service. 

The Veteran did not seek treatment for a low back disorder and/or low back pain after separation until 1976 approximately 18 years after separation.  The most probative evidence of record indicates that the Veteran's diagnosed low back disorder did not manifest to a compensable degree within the one year presumptive period after separation. Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other medical evidence of record. See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Calusa v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed low back disability is warranted on a presumptive basis and must be denied.  
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.
ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


